Case 1:21-cr-00180-RJL Document5 Filed 02/12/21 Page 1 of 2
i nat is.

AO 442 (Rev. 01/09) Arrest Warrant | | a 3 3 O a 3

 

 

UNITED STATES DISTRICT COURT

for the

 

District of Columbia

United States of America Case: 1:21-mj-00196 ;
" ) Assigned to: Judge Harvey, G. Michael

ELIAS N. COSTIANES ) Assign Date: 2/3/2021
) Description: COMPLAINT W/ARREST WARRANT
)
)

Defendant
| ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
, (name of person to he arrested) ELIAS N. COSTIANES

who is accused of an offense or violation based on the following document filed with the court:

(1 Indictment 1 Superseding Indictment © Information (7 Superseding Information af Complaint

1 Probation Violation Petition [1 Supervised Release Violation Petition (TWViolation Notice Order of the Court

This offense is briefly described as follows:

18 USC § 1512(c)(2) Obstruction of Congress
18 U.S.C. § 1752(a)(1) and (2) Unlawful Entry on Restricted Buildings or Grounds
40 U.S.C. § 5104(e)(2)(D) and (G) Violent Entry, Disorderly Conduct, and Other Offenses on Capitol Grounds

Digitally signed by G.
Michael Harvey

Date: 2021.02.03 12:19:24
-05'00'

Issuing officer's signature

 

Date: 02/03/2021

G. Michael Harvey
City and state: | Washington, D.C. TR Unitec States Magistrate Judge

Printed name and title

 

Return

 

Z j L 4
This wartant was received.on mew, O> J 05) 40d | , and the person was arrested on (date) On/| uf. Od
at (city and state) Wash ih toh DC — *

- J

Date: oy Ia /20n bre ul

Arresting officer's signature

Steven Caldwell DEo

Printed name and title

 

 

 
Case 1:21-cr-00180-RJL Document5 Filed 02/12/21 Page 2 of 2
rm oo

AO 442 (Rev, 01/09) Arrest Warrant (Page 2)

 

This second page contains personal identifiers provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Not for Public Disclosure)

Name of defendant/offender: Elias N. Costianes

 

Known aliases: Elias Costianes

 

Last known residence: _37 Open Gate Lane, Nottingham, MD 21236

 

Prior addresses to which defendant/offender may still have ties: N/A

Last known employment: Unknown

Last known telephone numbers: 240-426-4569
Place of birth: Unknown

Date of birth: 08/09/1978

 

 

 

Social Security number: XXX-XX-XXXX
Height: Unknown _ Weight: _ Unknown

 

 

Sex: _ Male Race: Unknown

 

 

 

Hair: Unknown Eyes: Unknown

 

 

Scars, tattoos, other distinguishing marks: Unknown

 

 

 

 

 

History of violence, weapons, drug use: _ N/A

 

Known family, friends, and other associates (name, relation, address, phone number): Unknown

 

 

 

 

 

FBI number: N/A
Complete description of auto: 2019, Mercedes Benz Sport Utility vehicle bearing Maryland Tag, 53008CJ and issued

 

Vehicle Identification Number 4JGDF6EE2KB232738

 

Investigative agency and address: Federal Bureau of Investigation - Washington Field Office
601 4th Street NW
Washington, DC 20535
Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):
N/A

 

 

 

Date of last contact with pretrial services or probation officer (ifapplicables: = NIA

 

 
